Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated March 17, 2020. Claims 1- 26 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on June 23, 2020, July 8, 2020 and November 20, 2021 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on March 17, 2020 are accepted.

Specification Rejected

4.	The disclosure is rejected.

This is because the specification uses acronyms within parentheses and outside parentheses. Sometimes they stand as acronyms for various parameters, sometimes as substitute for various text descriptions, sometimes to indicate functional computations, sometimes as total confused language, whose consistent meaning cannot be ascertained without indefiniteness. The Examiner has used his own interpretation of the specification language to prepare this non-final rejection.  The applicant is directed to correct the specification language to eliminate use of acronyms within parentheses except in equations and when used as acronym for some parameter. See the claim rejections under 35 USC 112 (b) for explanation.
The applicant is directed to prepare a substitute specification correcting all misuse of acronyms in the specification and submit it as part of the applicants’ response to this non-final rejection. 
The applicants may request an interview with the Examiner to discuss the problems with the language in the specification and claims and get some guidance on how to correct them.

Claim Objections

5.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

6.	Claims 1-26 are objected to because a claim should not contain parenthesis and language within parenthesis, as this causes an indefinite issue with the claim, because it is unclear if the items in the parenthesis are part of the claim or not.  

The claim language uses “stratigraphic vertical depths (SVD)” and “a stratigraphic depth of the borehole of the subject well, SVD(MD)”.  The difference between “stratigraphic vertical depths” and “stratigraphic depth” should be clarified.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



8.	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

This is because the claims use acronyms within parentheses, whose consistent meaning cannot be ascertained without indefiniteness. The Examiner has used his own interpretation of the claim language to prepare this non-final rejection.  The applicant is directed to correct the claim language to eliminate use of acronyms within parentheses except in equations.

In claim 1, Line 2, “a plurality measured depths (MD) along a borehole of a subject well” is improper; it is interpreted as “a plurality measured depths, MDsw along a borehole of a subject well”.
In claim 1, Lines 4-5, “an offset well log with measurements at a plurality of stratigraphic vertical depths (SVD)” is improper; it is interpreted as “an offset well log with measurements at a plurality of stratigraphic vertical depths, SVDow”.
In claim 1, Line 6, “computing a misfit value (MD,SVD) for each of a plurality of pairs of measurements” is improper.  It appears that the applicants intended to mean that the misfit value is computed for each of a plurality of pairs of measurements using a function. Here MD and SVD are parameters of the function used to calculate the misfit value. It is interpreted as follows:
Computing a misfit value for each of a plurality of pairs of measurements, MDsw and SVDow wherein the misfit value is defined by, misfit value = f1 (MDsw, SVDow)

In claim 1, Line 7, “the subject well MD and the offset well SVD” is improper.  Here, MD and SVD are used as short forms for their full text descriptions. These are interpreted as “the subject well measured depths, MDsw and the offset well stratigraphic vertical depths, SVDow”.
In claim 1, Lines 8-9, “a stratigraphic depth of the borehole of the subject well, SVD(MD)” is improper. It is not understood if the applicants intended to use a function or not. It is interpreted as “a stratigraphic depth of the borehole of the subject well, SVDsw”.

In claim 2, Line 3, “a plurality of measurements at a plurality of MDs along the borehole of the subject well” is improper. It appears that the applicants intended to use MD as short forms for their full text descriptions. It is interpreted as “a plurality of measurements at a plurality of measured depths, MDsw along the borehole of the subject well”.
In claim 2, Lines 5-6, “a plurality of offset well logs, each having a plurality of measurements at true vertical depths (TVD)” is improper. Here, TVD is used as an acronym for true vertical depth. It is interpreted as “a plurality of offset well logs, each having a plurality of measurements at true vertical depths, TVDow”.

In claim 2, Lines 7-8, “generating a mapping of TVD(SVD), wherein the mapping relates a stratigraphic vertical depth SVD to the corresponding TVD of all of the plurality of offset well logs” is improper. It appears that the applicants intended TVD to mean, true vertical depths, TVDow. It is not understood if the applicants intended to mean true vertical depths, TVDow are functions of stratigraphic vertical depths, SVDow It is not understood how the true vertical depths, TVDow and stratigraphic vertical depths, SVDow of the plurality of offset well logs are combined. If the true vertical depths, TVDow and stratigraphic vertical depths, SVDow of the plurality of offset well logs are combined, they should be represented by TVDowc and SVDowC The limitation is interpreted as “generating a mapping of true vertical depths, TVDowc against stratigraphic vertical depths, SVDowc, wherein the mapping relates a stratigraphic vertical depth SVDowc to the corresponding true vertical depths, TVDowc of all of the plurality of offset well logs”.

In claim 2, Lines 9-10, “computing a combined Misfit value (MD,SVD) for each of the measurements at MD and offset measurements TVD(SVD)” is improper. It appears that a combined misfit value is computed for each of the measured depths, MDsw along the borehole of the subject well.  It also appears that a combined misfit value is computed for each of the combinations of true vertical depths, TVDowc and the stratigraphic vertical depths, SVDowc of the plurality of the offset wells. It is not understood how the true vertical depths, TVDow and stratigraphic vertical depths, SVDow of the plurality of offset well logs are combined. This limitation is interpreted as “computing a combined Misfit value as a function of the measured depths, MDsw along the borehole of the subject well, the combined true vertical depths, TVDowc and the combined stratigraphic vertical depths, SVDowc of the plurality of offset well logs for each of the measurements of MDsw and combined offset measurements TVDowc and SVDowc”.

In claim 2, Lines 11-12, “determining, responsive to the misfit value, the stratigraphic depth of the borehole of the subject well, SVD(MD)” is improper. “The misfit value” is indefinite, since you have here “a combined Misfit value”, which is different from the misfit value in claim 1. This limitation is interpreted as “determining, responsive to the combined misfit value, stratigraphic depth of the borehole of the subject well, SVDsw”.

In claim 2, Line 13, “the combined misfit value (MD,SVD))” is improper. The combined misfit value is computed using the measured depths, MDsw along the borehole of the subject well and the combined true vertical depths, TVDowc and the combined stratigraphic vertical depths, SVDowc of the plurality of offset well logs. This limitation is interpreted as “the combined misfit value as a function of the measured depths, MDsw along the borehole of the subject well and the combined true vertical depths, TVDowc and the combined stratigraphic vertical depths, SVDowc of the plurality of offset well logs”.

In claim 2, Lines 14-15, “drilling the borehole of the subject well responsive to the determined stratigraphic depth, SVD(MD)” is improper. it is interpreted as “drilling the borehole of the subject well responsive to the determined stratigraphic depth of the borehole of the subject well, SVDsw”.

Claims 3, 7, 8, 11, 12, 16-18, 23 and 24 use acronyms in parentheses.  All these claims needed to be interpreted to figure out the meaning of the language.  These interpretations result in indefiniteness as to the intent of the applicants. The applicants are required to correct the claim language of all claims and file an amendment, so the Examiner can interpret the claim language without any ambiguity and with definiteness.

Claim Rejections - 35 USC § 103 - AIA 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951). 

11.1	Caycedo teaches method for determining stratgraphic position of a wellbore during drilling using color scale interpretation of strata …. Specifically, as per claim 1, Caycedo teaches a method of geosteering a well (Page 1, Para 0007, L3-12: Geosteering includes the use of drilling instruments that make measurements of selected physical properties of the formations during the drilling procedure. Such measurements are transmitted to the surface, whereupon the measurements can be interpreted to determine the wellbore position within the various formations (called "strata" because the formations drilled are typically disposed in discrete layers stacked sequentially), and thus the wellbore trajectory may be defined in terms of its stratigraphic position), the method comprising:
taking measurements at a plurality measured depths (MD) along a borehole of a subject well being drilled (Abstract, L6-8: The physical property of the formation is measured while drilling the wellbore through the subsurface rock formations; Page 1, Para 0007, L12-14: The measurements may be correlated to the measured depth (axial position) in the wellbore at which they were made; Para 0008, L8-10: using measurements of the wellbore trajectory made during the drilling procedure at the same time the LWD measurements are made);
selecting an offset well log with measurements at a plurality of stratigraphic vertical depths (SVD) (Abstract, L3-5: measurements of a formation physical property made with respect to depth in an offset wellbore; Page 2, Para 0008, L2-7: the LWD measurements, which are made in terms of the measured depth, may be transformed to true vertical depth ("TVD" which is the elevation below a surface or other reference) or true stratigraphic thickness (TST) and correlated to representative measurement curves from nearby wellbores; Page 4, Para 0030, L7-9: measurements of one or more petrophysical properties may be obtained from one or more nearby ("offset") wellbores);
computing a misfit value (MD,SVD) for each of a plurality of pairs of measurements of the subject well MD and the offset well SVD (Page 2, Para 0008, L15-19: Because the well trajectory typically changes while drilling and the structure may not be constant, the LWD measurements and nearby wellbore measurements may be correlated in segments or blocks of constant or similar dip and initial elevation (TVD));
determining, responsive to the misfit value, a stratigraphic thickness of the borehole of the subject well, SVD(MD) (Page 1, Para 0003, L3-5: determining the stratigraphic position of a wellbore within layered strata for the purpose of placing a well trajectory within selected strata; Page 2, Para 0008, L2-7: the LWD measurements, which are made in terms of the measured depth, may be transformed to true vertical depth ("TVD" which is the elevation below a surface or other reference) or true stratigraphic thickness (TST) and correlated to representative measurement curves from nearby wellbores); and
drilling the borehole of the subject well responsive to the determined stratigraphic thickness (Page 1, Para 0003, L1-2: drilling wellbores through subsurface rock formations; Page 1, Para 0007, L7-14: determine the wellbore position within the various formations (called "strata" because the formations drilled are typically disposed in discrete layers stacked sequentially), and thus the wellbore trajectory may be defined in terms of its stratigraphic position. The measurements may be correlated to the measured depth (axial position) in the wellbore at which they were made).

Caycedo does not expressly teach determining, responsive to the misfit value, a stratigraphic depth of the borehole of the subject well, SVD(MD). Kyte et al. teaches determining, responsive to the misfit value, a stratigraphic depth of the borehole of the subject well, SVD(MD) (Abstract, L8-13: First, an offset log is obtained. Then a log of the borehole is obtained. Correlation points along the lengths of the borehole are selected. At each correlation point, the true stratigraphic depth of the borehole is determined, using the offset log). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo with the method of Kyte et al. that included determining, responsive to the misfit value, a stratigraphic depth of the borehole of the subject well, SVD(MD), because knowing the true stratigraphic depth of the borehole would allow the location of the target zone relative to the borehole to be determined, wherein the direction that the next segment of the borehole should be drilled is determined (Abstract, L13-17). 
Kyte et al. teaches drilling the borehole of the subject well responsive to the determined stratigraphic depth to a target stratigraphic depth (Abstract, L4-8: a borehole that can be drilled with directional drilling techniques. The direction in which the borehole is drilled is determined relative to a stratigraphic target zone. By so navigating, the borehole can enter the target zone and be extended inside of the target zone; CL5, L45-60: ; Selected points along the length of the borehole being drilled are then related to the offset log 35. These points are referred to as correlation points. Each correlation point has the following parameters: X offset (measured from some reference X, with east offsets from the reference X being positive and west offsets from the reference X being negative), Y offset (measured from some reference Y, with north offsets from the reference Y being positive and south offsets from the reference Y being negative), true vertical depth (TVD) as measured from the surface (this is the Z offset), and the value from the gamma ray log at the correlation point. The X offset, Y offset and TVD are obtained from the known length of the borehole, along with conventional logging techniques that allow the location of the drill bit relative to a reference point to be determined CL5, L61 to CL6, L6: The location of the borehole relative to the surrounding stratigraphy, and thus the target zone, is determined. This is accomplished by determining a true stratigraphic depth (TSD) for each correlation point. The true stratigraphic depth determines the location of the target zone relative to the location of the correlation point and thus of the borehole. The spatial position (X offset, Y offset, TVD) of the correlation point is known. By determining the location of the target zone relative to the borehole, the direction that the borehole is drilled next can be determined so as to locate the borehole within the target zone, or if the borehole is already in the target zone, then so as to maintain the borehole within the target zone).

Per claim 4: Caycedo teaches the measurements on the subject well log and offset well log include any one or more of gamma ray intensity, azimuthal gamma, resistivity, azimuthal resistivity, density, porosity, rate of progress, mechanical specific energy, rock compressive strength, rate of penetration, differential pressure, and weight on bit (Page 3, Para 0034, L10-13 Examples of measurements that may be used include, without limitation, physical properties of the rock formations such as natural gamma radiation, electrical resistivity, neutron porosity and/or capture cross section, gamma backscatter density and acoustic velocity (shear and/or compressional)). Kyte et al. teaches the measurements on the subject well log and offset well log include any one or more of gamma ray intensity, azimuthal gamma, resistivity, azimuthal resistivity, density, porosity, rate of progress, mechanical specific energy, rock compressive strength, rate of penetration, differential pressure, and weight on bit (CL2, L41-50: the characterizing information is in the form of gamma ray logs. Gamma ray logs provide information on stratigraphy and may be correlated to other logs, such as resistivity logs, to determine an oil bearing target zone. Thus, in an offset well, a resistivity log is used to identify an oil bearing target zone. A gamma ray log in the offset well identifies the stratigraphy containing the oil bearing zone).

Per claim 13: Caycedo teaches the steps are automatically performed by a computer system (Fig. 1, Item 185: processor; Item 145: recorder; Page 3, Para 0029: Methods according to the invention may be performed on the processor 185, wherein suitable programming therefor is provided. The method may also be performed on any other processor, using either remote transmission of date from the location of the wellbore re received at the surface, or from communication of date from the recorder 145 to another processor).

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and further in view of Lucian et al. (WIPO Patent WO 2019051435 A1). 

12.1	As per claim 7, Caycedo and Kyte et al. teach the method of claim 1. Caycedo teaches the misfit value (MD, SVD) is displayed as a colored map (Abstract, L5-6: A color is assigned to each of a plurality of selected value ranges of the measurements L8-14: A color is assigned to the measurements made while drilling based on the assigned color to each of the selected value ranges. The assigned colors made while drilling are used to estimate a stratigraphic position of the wellbore during the drilling by comparing the assigned colors made while drilling to the colors assigned from the offset wellbore; Page 3, Para 0031, L1-12: The ability to estimate formation structure using colors associated to measurements values from nearby wellbore(s), called "type curves", and to display the drilling well trajectory with colors associated with logging while drilling ("LWD") measurements made as explained with reference to FIG. 1, using the same color associations as the type curves enables the user to make a visual correlation of colors that facilitates interpretation of the structure of the formations so as to produce a match between the colors. Color match may be associated with maintaining the stratigraphic position of the wellbore within a selected stratum or selected strata in the subsurface).

Caycedo and Kyte et al. do not expressly teach the misfit value (MD, SVD) is displayed as a heat map Lucian et al. teaches the misfit value (MD, SVD) is displayed as a heat map (Page 5, Para 00255: outputting a heat map as to various factors and/or outcomes as to one or more drilling operations, whether ongoing, past or planned; Para 00256: capturing information when a deviation has occurred or may occur. A heat map may extend to future times for a well plan, which may indicate where one or more deviations may occur from a well plan. Such a heat map may indicate sensitivities of a well plan to actual or possible deviations. A heat map can include positive indications and/or negative indications. A heat map or heat maps may be factor specific in a manner where a red color (e.g. , high heat) indicates that a factor is more likely to deviate in a detrimental manner from its planned factor value and where a blue color (e.g. , low heat) indicates that a factor is more likely to deviate in a beneficial manner form its planned factor value. As to factors that are less likely to deviate, these may be rendered to a display in a heat map with a neutral color (e.g., white, gray, etc.). In such an example, a heat map may be a factor map with respect to time, with respect to depth, with respect to length, or with respect to one or more other variables). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo and Kyte et al. with the method of Lucian et al. that included the misfit value (MD, SVD) being displayed as a heat map, because a heat map could extend to future times for a well plan, which could indicate where one or more deviations could occur from a well plan. Such a heat map could indicate sensitivities of a well plan to actual or possible deviations. A heat map could include positive indications and/or negative indications (Page 5, Para 00256, L2-5). 

13.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and further in view of Lucian et al. (WIPO Patent WO 2019051435 A1) and Zhang et al. (U.S. Patent Application Publication 2015/0134255 A1).

13.1	Asper claim 8, Caycedo, Kyte et al. and Lucian et al. teach the method of claim 7. Caycedo teaches the misfit value (MD,SVD) is displayed using a combination of MD, and TVD on the X and Y axis (Figs. 1A, 1B, 1C, 2, 3, 4, 5 and 6). 
Caycedo, Kyte et al. and Lucian et al. do not expressly teach the misfit value (MD,SVD) is displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis Zhang et al.  teaches the misfit value (MD,SVD) is displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis (Fig. 2; Fig. 3; Page 4, Para0079: Well depth is one of a number of measurements that may be determined when acquiring well logs. With particular respect to FIG. 1, measured depth (MD) is depth recorded along the length of the wellbore. True vertical depth (TVD) is the vertical distance from a point in the well to a point at the surface, for example, the elevation a kelly bushing on the rig floor. This illustration also demonstrates that a deviated wellbore MD may differ from TVD, because wellbore deviations can increase MD relative to TVD; Para 0081: Rock layer thickness may be measured in accordance with the present disclosure by a numbers of way including, but not limited to: true stratigraphic thickness (TST), the thickness of a rock layer measured perpendicular to the formation layering; true vertical thickness (TVT), defined as the thickness measured vertically at a point; measured log thickness (MLT), defined as the thickness of a given interval measured along the well trajectory itself; true vertical depth thickness (TVDT), defined as the MLT between two specific points in a deviated well as measured in TVD; Para 0082: FIGS. 2 and 3 for deviated wells having different orientations. With particular respect to FIG. 2, a deviated well is shown passing through a stratigraphic layer in which the TVDT is greater that the TVT, and where the wellbore intersects a layer having a dip angle .theta. and a wellbore deviation angle .phi.. Another possible scenario is shown in FIG. 3, in which TVDT is less than TVT. However, other scenarios exist, such as the case in which TST is equal to TVT for a vertical well that cuts through a horizontal bed. As shown in these examples, TST is often less than or equal to TVT and MLT). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo, Kyte et al. and Lucian et al. with the method of Zhang et al. that included the misfit value (MD,SVD) being displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis, because would allow TST to be used to measure the intrinsic formation layer thickness, regardless of how the well penetrates the formation (Page 3, Para 0084, L2-4). 

Per claim 9: Caycedo teaches the color map displays any one or more of ancillary data, such as the well plan, the surveyed wellbore position, geological markers, seismic velocities, and other geophysical data (Abstract, L5-6: A color is assigned to each of a plurality of selected value ranges of the measurements L8-14: A color is assigned to the measurements made while drilling based on the assigned color to each of the selected value ranges. The assigned colors made while drilling are used to estimate a stratigraphic position of the wellbore during the drilling by comparing the assigned colors made while drilling to the colors assigned from the offset wellbore; Page 3, Para 0031, L1-12: The ability to estimate formation structure using colors associated to measurements values from nearby wellbore(s), called "type curves", and to display the drilling well trajectory with colors associated with logging while drilling ("LWD") measurements made as explained with reference to FIG. 1, using the same color associations as the type curves enables the user to make a visual correlation of colors that facilitates interpretation of the structure of the formations so as to produce a match between the colors. Color match may be associated with maintaining the stratigraphic position of the wellbore within a selected stratum or selected strata in the subsurface; Page 2, Para 0007, L3-14: Geosteering includes the use of drilling instruments that make measurements of selected physical properties of the formations during the drilling procedure. Such measurements are transmitted to the surface, whereupon the measurements can be interpreted to determine the wellbore position within the various formations (called "strata" because the formations drilled are typically disposed in discrete layers stacked sequentially), and thus the wellbore trajectory may be defined in terms of its stratigraphic position.  Lucian et al. teaches the heat map displays any one or more of ancillary data, such as the well plan, the surveyed wellbore position, geological markers, seismic velocities, and other geophysical data (Page 5, Para 00256: capturing information when a deviation has occurred or may occur. A heat map may extend to future times for a well plan, which may indicate where one or more deviations may occur from a well plan. Such a heat map may indicate sensitivities of a well plan to actual or possible deviations. A heat map can include positive indications and/or negative indications. A heat map or heat maps may be factor specific in a manner where a red color (e.g. , high heat) indicates that a factor is more likely to deviate in a detrimental manner from its planned factor value and where a blue color (e.g. , low heat) indicates that a factor is more likely to deviate in a beneficial manner form its planned factor value. As to factors that are less likely to deviate, these may be rendered to a display in a heat map with a neutral color (e.g., white, gray, etc.). In such an example, a heat map may be a factor map with respect to time, with respect to depth, with respect to length, or with respect to one or more other variables).

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and further in view of Zhang et al. (U.S. Patent Application Publication 2015/0134255 A1) and Dykstra et al. (WIPO Patent WO 2017116417 A1).

14.1	Asper claim 11, Caycedo and Kyte et al. teach the method of claim 1. Zhang et al. teaches the operator by specifying stratigraphic control points SVD(MD) (Page 8, Para 0132, L9-13: As shown in FIG. 18, control points extracted from the top surface of the curtain section in FIG. 17, available for each picked stratigraphic horizon, can be imported into structural modeling software to improve the accuracy of the model; Page 9, Para 0150, L5-6: a 3D structural model can be generated that honors all control points). 
Caycedo, Kyte et al. and Zhang et al. do not expressly teach a cost function minimization is guided by the operator. Dykstra et al.  teaches a cost function minimization is guided by the operator (Page 1, Para 0027, L2 to Page 2, Para 0027, L2: uses an optimized cost function that uses the dynamic model (e.g., physics-based and/or data-based) to estimate vibrations, measurability, controllability, predict wear on components, determine mechanical specific energy (MSE), or other parameters; Page 2, Para 0032, L6-8: The resulting constraints are dynamically changed and imposed on each iteration of the optimization of the cost function ; Page 3, Para 0035, L1-3: Energy, Vibrations, Path Deviations, Wear, Measurability, Controllability, Cost, Maneuverability, ROP, and Historical Data " are considered to be drilling process metrics to be optimized; L4-6: The choice of the weighting coefficient, c.sub.i, for each respective drilling process metric may be manually chosen or automatically chosen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo, Kyte et al. and Zhang et al. with the method of Dykstra et al. that included a cost function minimization being guided by the operator, because that would allow the choice of the cost function and weighting coefficient, c.sub.i, for each respective drilling process metric may be manually chosen or automatically chosen (Page 3, Para 0035, L4-6). 

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and further in view of Lucian et al. (WIPO Patent WO 2019051435 A1) and Williams, D.T. (WIPO Patent WO 2016044464 A1).

15.1	Asper claim 12, Caycedo, Kyte et al. and Lucian et al. teach the method of claim 7. 
Caycedo, Kyte et al. and Lucian et al. do not expressly teach an operator manually interprets paths of a minimal misfit in the heat map to specify the SVD(MD) of the subject wellbore. Williams, D.T. teaches an operator manually interprets paths of a minimal misfit in the heat map to specify the SVD(MD) of the subject wellbore (Page 6, Para 0080, L1-5: The operator will drill the well with a drill bit 102 and associated logging means such as a logging while drilling means (seen generally at 104). During the drilling, the operator will continue to correlate the geologic formations being drilled to the offset well drilling and logging data 99 as it relates to the real time drilling and logging data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo, Kyte et al. and Lucian et al. with the method of Williams, D.T. that included an operator manually interpreting paths of a minimal misfit in the heat map to specify the SVD(MD) of the subject wellbore, because would allow the operator to continue to correlate the geologic formations being drilled to the offset well drilling and logging data  as it relates to the real time drilling and logging data (Page 6, Para 0080, L3-5). 

16.	Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and further in view Williams, D.T. (WIPO Patent WO 2016044464 A1).

16.1	Asper claim 14, Caycedo and Kyte et al. teach the method of claim 13. 
Caycedo and Kyte et al. do not expressly teach the computer system sends one or more signals to one or more control systems of a drilling rig to modify one or more drilling operations or parameters to thereby drill to the stratigraphic target. Williams, D.T. teaches the computer system sends one or more signals to one or more control systems of a drilling rig to modify one or more drilling operations or parameters to thereby drill to the stratigraphic target (Page 10, Para 0089, L11-20: a command center 236 (also referred to as a remote control unit) that include a processor unit 238 (which is the geo-steering software location). The command center 236 will have contained therein means for modeling and calculating to project the stratigraphic target formation window herein described. The processor unit 238 includes software code instructions loaded onto the processor unit 238 that will evaluate, model and calculate all the data, in accordance with the teachings of this disclosure. Once the stratigraphic target formation window is generated 214, the information will be transmitted to the rig 226 where the generated data can be used to geo-steer and correct the well path to the new stratigraphic target formation window). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo and Kyte et al. with the method of Williams, D.T. that included the computer system sending one or more signals to one or more control systems of a drilling rig to modify one or more drilling operations or parameters to thereby drill to the stratigraphic target, because would allow the operator to continue to correlate the geologic formations being drilled to the offset well drilling and logging data  as it relates to the real time drilling and logging data (Page 6, Para 0080, L3-5)

Per claim 15: Williams, D.T. teaches modifying a drill plan responsive to the determined stratigraphic depth of the borehole (Page 9, Para 0089, L23-39: in the course of drilling, the output of the target formation window 206 may indicate a target window deviation 216 from the planned stratigraphic well path, which in turn will generate a message (i.e. deviation flag) by the system to stop drilling and collect actual survey data 218. In the event that no deviation from the planned stratigraphic well path within the stratigraphic target formation window 214 is generated ("no change" shown in step 220), then the system allows for continued drilling, monitoring, calculating and modeling. As seen in Figure 7, if the message is sent regarding a deviation from the planned stratigraphic well path within the stratigraphic target formation window 214, the system directs the message to the survey processes 212 so that survey data 210 can be taken along with geo- steering data 202. In one embodiment, the survey is performed with a wire line tool, EM-MWD, MWD, LWD, etc. This new survey will then generate a new stratigraphic target formation window 214, which in turn will be transmitted to the geo-steering processes 204 to model and calculated by overlaying the geo steering target window 206 continuously generated once drilling commences. This step is accomplished from data sources previously mentioned e.g. MWD, EM-MWD, LWD, rig surface equipment monitoring data drilling parameters, seismic, offset wells, etc.).

16.2	Asper claim 16, Caycedo teaches a computer system comprising:
a processor; a memory coupled to the processor, the memory containing instructions executable by the processor for performing some or all of the following steps (Fig. 1, Item 185: processor; Item 145: recorder; Page 3, Para 0029: Methods according to the invention may be performed on the processor 185, wherein suitable programming therefor is provided. The method may also be performed on any other processor, using either remote transmission of date from the location of the wellbore re received at the surface, or from communication of date from the recorder 145 to another processor):
taking measurements at a plurality measured depths (MD) along a borehole of a subject well being drilled (Abstract, L6-8: The physical property of the formation is measured while drilling the wellbore through the subsurface rock formations; Page 1, Para 0007, L12-14: The measurements may be correlated to the measured depth (axial position) in the wellbore at which they were made; Para 0008, L8-10: using measurements of the wellbore trajectory made during the drilling procedure at the same time the LWD measurements are made);
selecting an offset well log with measurements at a plurality of stratigraphic vertical depths (SVD) (Abstract, L3-5: measurements of a formation physical property made with respect to depth in an offset wellbore; Page 2, Para 0008, L2-7: the LWD measurements, which are made in terms of the measured depth, may be transformed to true vertical depth ("TVD" which is the elevation below a surface or other reference) or true stratigraphic thickness (TST) and correlated to representative measurement curves from nearby wellbores; Page 4, Para 0030, L7-9: measurements of one or more petrophysical properties may be obtained from one or more nearby ("offset") wellbores);
computing a misfit value (MD,SVD) for each of a plurality of pairs of measurements of the subject well MD and the offset well SVD (Page 2, Para 0008, L15-19: Because the well trajectory typically changes while drilling and the structure may not be constant, the LWD measurements and nearby wellbore measurements may be correlated in segments or blocks of constant or similar dip and initial elevation (TVD));
determining, responsive to the misfit value, a stratigraphic thickness of the borehole of the subject well, SVD(MD) (Page 1, Para 0003, L3-5: determining the stratigraphic position of a wellbore within layered strata for the purpose of placing a well trajectory within selected strata; Page 2, Para 0008, L2-7: the LWD measurements, which are made in terms of the measured depth, may be transformed to true vertical depth ("TVD" which is the elevation below a surface or other reference) or true stratigraphic thickness (TST) and correlated to representative measurement curves from nearby wellbores); and
drilling the borehole of the subject well responsive to the determined stratigraphic thickness (Page 1, Para 0003, L1-2: drilling wellbores through subsurface rock formations; Page 1, Para 0007, L7-14: determine the wellbore position within the various formations (called "strata" because the formations drilled are typically disposed in discrete layers stacked sequentially), and thus the wellbore trajectory may be defined in terms of its stratigraphic position. The measurements may be correlated to the measured depth (axial position) in the wellbore at which they were made).
Kyte et al. teaches determining, responsive to the misfit value, a stratigraphic depth of the borehole of the subject well, SVD(MD) (Abstract, L8-13: First, an offset log is obtained. Then a log of the borehole is obtained. Correlation points along the lengths of the borehole are selected. At each correlation point, the true stratigraphic depth of the borehole is determined, using the offset log); to drill the borehole of the subject well responsive to the determined stratigraphic depth to a target stratigraphic depth (Abstract, L4-8: a borehole that can be drilled with directional drilling techniques. The direction in which the borehole is drilled is determined relative to a stratigraphic target zone. By so navigating, the borehole can enter the target zone and be extended inside of the target zone; CL5, L45-60: ; Selected points along the length of the borehole being drilled are then related to the offset log 35. These points are referred to as correlation points. Each correlation point has the following parameters: X offset (measured from some reference X, with east offsets from the reference X being positive and west offsets from the reference X being negative), Y offset (measured from some reference Y, with north offsets from the reference Y being positive and south offsets from the reference Y being negative), true vertical depth (TVD) as measured from the surface (this is the Z offset), and the value from the gamma ray log at the correlation point. The X offset, Y offset and TVD are obtained from the known length of the borehole, along with conventional logging techniques that allow the location of the drill bit relative to a reference point to be determined CL5, L61 to CL6, L6: The location of the borehole relative to the surrounding stratigraphy, and thus the target zone, is determined. This is accomplished by determining a true stratigraphic depth (TSD) for each correlation point. The true stratigraphic depth determines the location of the target zone relative to the location of the correlation point and thus of the borehole. The spatial position (X offset, Y offset, TVD) of the correlation point is known. By determining the location of the target zone relative to the borehole, the direction that the borehole is drilled next can be determined so as to locate the borehole within the target zone, or if the borehole is already in the target zone, then so as to maintain the borehole within the target zone).. 
Williams, D.T. teaches sending a signal to one or more control systems of a drilling rig drilling the subject well (Page 10, Para 0089, L11-20: a command center 236 (also referred to as a remote control unit) that include a processor unit 238 (which is the geo-steering software location). The command center 236 will have contained therein means for modeling and calculating to project the stratigraphic target formation window herein described. The processor unit 238 includes software code instructions loaded onto the processor unit 238 that will evaluate, model and calculate all the data, in accordance with the teachings of this disclosure. Once the stratigraphic target formation window is generated 214, the information will be transmitted to the rig 226 where the generated data can be used to geo-steer and correct the well path to the new stratigraphic target formation window).

Per claim 19: Caycedo teaches the measurements on the subject well log and offset well log include any one or more of gamma ray intensity, azimuthal gamma, resistivity, azimuthal resistivity, density, porosity, rate of progress, mechanical specific energy, rock compressive strength, rate of penetration, differential pressure, and weight on bit (Page 3, Para 0034, L10-13 Examples of measurements that may be used include, without limitation, physical properties of the rock formations such as natural gamma radiation, electrical resistivity, neutron porosity and/or capture cross section, gamma backscatter density and acoustic velocity (shear and/or compressional)). Kyte et al. teaches the measurements on the subject well log and offset well log include any one or more of gamma ray intensity, azimuthal gamma, resistivity, azimuthal resistivity, density, porosity, rate of progress, mechanical specific energy, rock compressive strength, rate of penetration, differential pressure, and weight on bit (CL2, L41-50: the characterizing information is in the form of gamma ray logs. Gamma ray logs provide information on stratigraphy and may be correlated to other logs, such as resistivity logs, to determine an oil bearing target zone. Thus, in an offset well, a resistivity log is used to identify an oil bearing target zone. A gamma ray log in the offset well identifies the stratigraphy containing the oil bearing zone).

17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and Williams, D.T. (WIPO Patent WO 2016044464 A1).and further in view Lucian et al. (WIPO Patent WO 2019051435 A1).

17.1	As per claim 23, Caycedo, Kyte et al. and Williams, D.T. teach the system of claim 16. Caycedo teaches the misfit value (MD, SVD) is displayed as a colored map (Abstract, L5-6: A color is assigned to each of a plurality of selected value ranges of the measurements L8-14: A color is assigned to the measurements made while drilling based on the assigned color to each of the selected value ranges. The assigned colors made while drilling are used to estimate a stratigraphic position of the wellbore during the drilling by comparing the assigned colors made while drilling to the colors assigned from the offset wellbore; Page 3, Para 0031, L1-12: The ability to estimate formation structure using colors associated to measurements values from nearby wellbore(s), called "type curves", and to display the drilling well trajectory with colors associated with logging while drilling ("LWD") measurements made as explained with reference to FIG. 1, using the same color associations as the type curves enables the user to make a visual correlation of colors that facilitates interpretation of the structure of the formations so as to produce a match between the colors. Color match may be associated with maintaining the stratigraphic position of the wellbore within a selected stratum or selected strata in the subsurface); and the display being located either or both at the drilling site for the subject well or at a remote location from the drilling site (Fig. 1, Item 185: processor; Item 145: recorder; Page 3, Para 0029: Methods according to the invention may be performed on the processor 185, wherein suitable programming therefor is provided. The method may also be performed on any other processor, using either remote transmission of date from the location of the wellbore re received at the surface, or from communication of date from the recorder 145 to another processor).

Caycedo, Kyte et al. and Williams, D.T. do not expressly teach the misfit value (MD, SVD) is displayed as a heat map. Lucian et al. teaches the misfit value (MD, SVD) is displayed as a heat map (Page 5, Para 00255: outputting a heat map as to various factors and/or outcomes as to one or more drilling operations, whether ongoing, past or planned; Para 00256: capturing information when a deviation has occurred or may occur. A heat map may extend to future times for a well plan, which may indicate where one or more deviations may occur from a well plan. Such a heat map may indicate sensitivities of a well plan to actual or possible deviations. A heat map can include positive indications and/or negative indications. A heat map or heat maps may be factor specific in a manner where a red color (e.g. , high heat) indicates that a factor is more likely to deviate in a detrimental manner from its planned factor value and where a blue color (e.g. , low heat) indicates that a factor is more likely to deviate in a beneficial manner form its planned factor value. As to factors that are less likely to deviate, these may be rendered to a display in a heat map with a neutral color (e.g., white, gray, etc.). In such an example, a heat map may be a factor map with respect to time, with respect to depth, with respect to length, or with respect to one or more other variables). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Caycedo, Kyte et al. and Williams, D.T. with the teachings of Lucian et al. that included, because a heat map could extend to future times for a well plan, which could indicate where one or more deviations could occur from a well plan. Such a heat map could indicate sensitivities of a well plan to actual or possible deviations. A heat map could include positive indications and/or negative indications (Page 5, Para 00256, L2-5).

18.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Caycedo (U.S. Patent Application Publication 2012/0191354), in view of Kyte et al. (U.S. Patent 5,311,951), and Williams, D.T. (WIPO Patent WO 2016044464 A1). and further in view of Lucian et al. (WIPO Patent WO 2019051435 A1) and Zhang et al. (U.S. Patent Application Publication 2015/0134255 A1).

18.1	Asper claim 24, Caycedo, Kyte et al., Williams, D.T. and Lucian et al. teach the method of claim 23. Caycedo teaches the misfit value (MD,SVD) is displayed using a combination of MD, and TVD on the X and Y axis (Figs. 1A, 1B, 1C, 2, 3, 4, 5 and 6).
Caycedo, Kyte et al., Williams, D.T. and Lucian et al. do not expressly teach the misfit value (MD,SVD) is displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis. Zhang et al.  teaches the misfit value (MD,SVD) is displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis (Fig. 2: ; Fig. 3: ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Caycedo, Kyte et al., Williams, D.T. and Lucian et al.  with the method of Zhang et al. that included the misfit value (MD,SVD) is displayed using a combination of MD, SVD, RSVD, TVD and Vertical Section on the X and Y axis, because would allow (Page 3, Para 0082). 

Per claim 25: Caycedo teaches at least a portion of the color map displays any one or more of ancillary data, such as the well plan, the surveyed wellbore position, geological markers, seismic velocities, and other geophysical data (Abstract, L5-6: A color is assigned to each of a plurality of selected value ranges of the measurements L8-14: A color is assigned to the measurements made while drilling based on the assigned color to each of the selected value ranges. The assigned colors made while drilling are used to estimate a stratigraphic position of the wellbore during the drilling by comparing the assigned colors made while drilling to the colors assigned from the offset wellbore; Page 3, Para 0031, L1-12: The ability to estimate formation structure using colors associated to measurements values from nearby wellbore(s), called "type curves", and to display the drilling well trajectory with colors associated with logging while drilling ("LWD") measurements made as explained with reference to FIG. 1, using the same color associations as the type curves enables the user to make a visual correlation of colors that facilitates interpretation of the structure of the formations so as to produce a match between the colors. Color match may be associated with maintaining the stratigraphic position of the wellbore within a selected stratum or selected strata in the subsurface; Page 2, Para 0007, L3-14: Geosteering includes the use of drilling instruments that make measurements of selected physical properties of the formations during the drilling procedure. Such measurements are transmitted to the surface, whereupon the measurements can be interpreted to determine the wellbore position within the various formations (called "strata" because the formations drilled are typically disposed in discrete layers stacked sequentially).  Lucian et al. teaches at least a portion of the heat map displays any one or more of ancillary data, such as the well plan, the surveyed wellbore position, geological markers, seismic velocities, and other geophysical data (Page 5, Para 00255: outputting a heat map as to various factors and/or outcomes as to one or more drilling operations, whether ongoing, past or planned; Para 00256: capturing information when a deviation has occurred or may occur. A heat map may extend to future times for a well plan, which may indicate where one or more deviations may occur from a well plan. Such a heat map may indicate sensitivities of a well plan to actual or possible deviations. A heat map can include positive indications and/or negative indications. A heat map or heat maps may be factor specific in a manner where a red color (e.g. , high heat) indicates that a factor is more likely to deviate in a detrimental manner from its planned factor value and where a blue color (e.g. , low heat) indicates that a factor is more likely to deviate in a beneficial manner form its planned factor value. As to factors that are less likely to deviate, these may be rendered to a display in a heat map with a neutral color (e.g., white, gray, etc.). In such an example, a heat map may be a factor map with respect to time, with respect to depth, with respect to length, or with respect to one or more other variables).

Allowable Subject Matter

19.	Claims 2-3, 5-6, 10, 17-18, 20-22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claim rejections under 35 USC 112 (b) are overcome.

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	September 20, 2022